DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the reel type display device (as per claims 1-14) or the reel structure (as per claims 15-20) as a whole, specifically, a shell with an accommodating space and an opening; a rotation shaft rotatably disposed in the accommodating space of the shell (as per claims 1-20); a flexible screen having a connecting end connected to the rotation shaft and a retractable end configured to be retractable relative to the opening; and a driving mechanism (as per claims 1-14); wherein two grooves opposite to each other are on an inner surface of the shell, the two grooves extend along a second direction, and two end portions of the rotation shaft are in sliding fit with the two grooves, respectively (as per claims 1-14) or two grooves opposite and parallel to one another are on an inner surface of the shell, and two end portions of the rotation shaft are respectively in sliding fit with the two grooves (as per claims 15-20); and wherein the driving mechanism is configured to drive the rotation shaft to translate along the two grooves according to a retractable state of the flexible screen, so that a portion of the flexible screen unwound from the rotation shaft extends along a first direction, wherein the second direction is perpendicular to a central axis direction of the rotation shaft (as per claims 1-14) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al (US Pub. No. 2007/0241002 A1) discloses the flexible display.
Peng et al (US Pub. No. 2015/0047796 A1) teaches the flexible display apparatus.
Pang (US Pub. No. 2015/0340004 A1) discloses the flexible display device.
Lee et al (US Pub. No. 2016/0161983 A1) teaches the flexible display.
Kim et al (US Pub. No. 2016/0239050 A1) discloses the rollable display.
Lee et al (US Pub. No. 2016/0139633 A1) teaches the display apparatus.
Park et al (US Pub. No. 2016/0363960 A1) discloses the flexible display apparatus.
Shin et al (US Pub. No. 2017/0196102 A1) teaches the electronic device.
Zhang et al (US Pub. No. 2019/0317556 A1) discloses the flexible electronic device.
Ran (US Pub. No. 2020/0029451 A1) teaches the portabler electronic apparatus, flexible display device thereof and driving mechanism of flexible display screen.
Gao et al (US Pub. No. 2020/0221586 A1) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626